                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES -- GENERAL

Case No.     2:21-cv-00678-MWF-AGR                                     Dated: June 24, 2021

Title:       Orlando Garcia v. Flora Bral et al

PRESENT: HONORABLE MICHAEL W. FITZGERALD, U.S. DISTRICT JUDGE

             Rita Sanchez                                       None Present
             Courtroom Deputy                                   Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:

             None Present                                      None Present

PROCEEDINGS (IN CHAMBERS):                   ORDER TO SHOW CAUSE RE DEFAULT
                                             JUDGMENT

       In light of the Default's By Clerk entered on June 23, 2021, the Court sets a hearing
for Order To Show Cause Re Default Judgment for July 26,2021 at 11:30 a.m. If a Motion
for Default Judgment is filed prior to this hearing, the hearing on the Order To Show Cause
will be discharged, and no appearance will be necessary.

     Any Motion for default judgment must comply with the Court's Procedures and
Schedules. See http://www.cacd.uscourts.gov/honorable-michael-w-fitzgerald.

         IT IS SO ORDERED.




MINUTES FORM 90                                                          Initials of Deputy Clerk   rs
CIVIL GEN
                                             -1-
